 Case 20-03142-KRH             Doc 12 Filed 12/26/20 Entered 12/27/20 00:04:21                           Desc Imaged
                                    Certificate of Notice Page 1 of 3
                                        United States Bankruptcy Court
                                              Eastern District of Virginia
                                                  Richmond Division
                                                 701 East Broad Street
                                                 Richmond, VA 23219
                                                            Case Number 19−34574−KRH
                                                            Chapter 7
                                                            Adversary Proceeding Number 20−03142−KRH
In re: LeClairRyan PLLC                                     Judge Kevin R. Huennekens
Lynn L. Tavenner, as Chapter 7 Trustee
                                                  Plaintiff(s)
V.
ULX Partners, LLC et al.
                                               Defendant(s)


     NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO RESTRICTION AND
                                      REDACTION


A transcript was filed on December 24, 2020 in the above−referenced case, event text as shown below:

Transcript filed Re: Hearing Held 12/17/2020, Remote electronic access to the transcript is restricted until
03/18/2021. The transcript may be viewed at the Bankruptcy Court Clerk's Office. [For information about how to
contact the transcriber, call the Clerk's Office] or [Contact the Court Reporter/Transcriber eScribers, Telephone
number 973−406−2250.] [Transcript Purchased by Thomas McKee.] (RE: related document(s) [8] Pre−Trial
Conference Held; Two Week Trial Set from 9/14/2021 to 9/24/2021; Appearance(s): Erika Morabito for Plaintiff;
Thomas McKee, David Barger for Defendant(s) (Re: related document(s)1 Complaint filed by Lynn L. Tavenner, as
Chapter 7 Trustee, 4 Amended Complaint filed by Lynn L. Tavenner, as Chapter 7 Trustee) Trial set for 9/14/2021 at
10:00 AM at Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.). Notice of Intent to
Request Redaction Deadline Due By 12/28/2020. Redaction Request Due By 01/8/2021. Redacted Transcript
Submission Due By 01/19/2021. Transcript access will be restricted through 03/18/2021. (Gottlieb, Jason)


      The parties have [until December 31, 2020] [seven (7) calendar days from the date of filing of the transcript] to
file with the court a Notice of Intent to Request Redaction of this transcript. The deadline for filing a request for
redaction is [ January 14, 2021] [21 days from the date of filing of the transcript].

      If a request for redaction is filed, the redacted transcript is due [ January 25, 2021] [31 days from the date of
filing of the transcript].

     If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is [ March 24, 2021] [90 calendar days from the date of filing of the transcript] unless
extended by court order.

     To review the transcript for redaction purposes, you may purchase a copy from the transcriber or you may view
the document at the clerk's office public terminal.
                                                           William C. Redden
                                                           Clerk, United States Bankruptcy Court
Date: December 24, 2020

[ntctranredact.jsp 3/2009]
       Case 20-03142-KRH                     Doc 12 Filed 12/26/20 Entered 12/27/20 00:04:21                                              Desc Imaged
                                                  Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                Eastern District of Virginia
Tavenner, as Chapter 7 Trustee,
      Plaintiff                                                                                                         Adv. Proc. No. 20-03142-KRH
ULX Partners, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                   User: smithla                                                               Page 1 of 2
Date Rcvd: Dec 24, 2020                                                Form ID: redacttr                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 26, 2020:
Recip ID                 Recipient Name and Address
ust                    + John P. Fitzgerald, III, Office of the US Trustee - Region 4 -R, 701 E. Broad Street, Ste. 4304, Richmond, VA 23219-1849

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
pla                             Lynn L. Tavenner, as Chapter 7 Trustee
dft                             ULX Partners, LLC
dft                             UnitedLex Corporation

TOTAL: 3 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 26, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 18, 2020 at the address(es) listed
below:
Name                               Email Address
Brittany Jane Nelson
                                   on behalf of Plaintiff Lynn L. Tavenner as Chapter 7 Trustee bnelson@foley.com, emorabito@foley.com;jcharrison@foley.com

David G. Barger
                                   on behalf of Defendant ULX Partners LLC bargerd@gtlaw.com, subzwaria@gtlaw.com

David G. Barger
                                   on behalf of Defendant UnitedLex Corporation bargerd@gtlaw.com subzwaria@gtlaw.com
     Case 20-03142-KRH            Doc 12 Filed 12/26/20 Entered 12/27/20 00:04:21                          Desc Imaged
                                       Certificate of Notice Page 3 of 3
District/off: 0422-7                                    User: smithla                                           Page 2 of 2
Date Rcvd: Dec 24, 2020                                 Form ID: redacttr                                      Total Noticed: 1
Thomas John McKee, Jr.
                          on behalf of Defendant UnitedLex Corporation mckeet@gtlaw.com smedsa@gtlaw.com

Thomas John McKee, Jr.
                          on behalf of Defendant ULX Partners LLC mckeet@gtlaw.com, smedsa@gtlaw.com


TOTAL: 5
